Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 7,196,485 B1, hereinafter “Lee”) in view of Linnartz et al. (US 2018/0007766 A1, hereinafter “Linnartz”). 
Regarding claim 1, Lee discloses a lamp with a remote control signal processing circuit, the lamp comprising a wireless control module (col. 3, ln. 58-61), a motor driving module connected with the wireless control module (col. 4, ln. 2-20, col. 5, ln. 3-6), and a lamp driving module connected with the wireless control module (col. 6, ln. 2-19), wherein the lamp driving module is connected in parallel with the motor driving module (col. 5, ln. 65- col. 6, ln. 6, Fig. 5); however, Lee does not disclose wherein the wireless control module is configured to convert received remote control signals into protocol signals and sample AC signals through the protocol signals to generate a dimming control signal, the dimming control signal is configured to control the lamp driving module to adjust a color temperature level and luminous intensity of a lamp panel of the lamp.
In analogous art, Linnartz teaches: 
wherein the wireless control module is configured to convert received remote control signals into protocol signals and sample AC signals ([0077]: sampling the mains (AC) voltage ) through the protocol signals to generate a dimming control signal ([0090]: the signal is converted based on wirelessly received and turned into the control instruction used to attain the desired lighting level including dimming), the dimming control signal ([0035]: commands for dimmer to switch to low dimming or off-state) is configured to control the lamp driving module to adjust a color temperature level and luminous intensity of a lamp panel of the lamp ([0046]: based on at least the magnitude of the rectified voltage and the value of the power control signal received from the phase cut angle detection circuit, when the dimmer 105 is at an operable dimmer setting (i.e., not at a very low dimmer setting or in the off-state) and/or the electronic is in the on-state (i.e., not in the off-state); [0003], [0054]: color state variation).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the signal conversion for sampling AC signals into the desirable system for the enablement of Lee to provide a lamp that is able to change state of control based wireless signal given that it is able to operate the motor and the light independently (col. 2, 55-58, Lee). 


Regarding claim 2, Lee discloses the lamp with the remote control signal processing circuit according to claim 1, wherein the wireless control module comprises a remote control signal sending module (col. 5, ln. 3-8), configured to send the remote control signals (col. 2, ln. 64).   

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Linnartz and in view of Chi et al. (US 2011/0026939 A1, hereinafter “Chi”). 
Regarding claim 3, Lee discloses the lamp with the remote control signal processing circuit according to claim 2, wherein the remote control signal sending module is connected with a signal receiving module (col. 6, 47-60); and the signal receiving module is connected with a signal decoding module (col. 6, 46-52: a remote control device including a transmitter and a receiver coupled to said microcontroller for transmission of a data signal to said microcontroller by a wireless transmission method, said receiver converting said data signal for input to said microcontroller); and 
However, Lee does not disclose wherein the signal receiving module is configured to receive the remote control signals through an antenna.
In analogous art Linnartz teaches that wherein the signal receiving module is configured to receive the remote control signals through an antenna ([0054], Linnartz).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the signal conversion for sampling AC signals into the desirable system for the enablement of Lee to provide a lamp that is able to change state of control based remote controlling which is enabled by wireless communication via antenna as control source so it is effective in tranceiving ([0054], Linnartz). 
However, Lee in view of Linnartz does not disclose wherein the signal receiving module is configured to receive the remote control signals through an antenna, the signal decoding module is configured to decode the remote control signals into a 32-bit binary instruction code 
In analogous art, Chi teaches:
wherein the signal receiving module is configured to receive the remote control signals through an antenna, the signal decoding module is configured to decode the remote control signals into a 32-bit binary instruction code ([0043]: remote control coding circuit, it transmits a string of 32 bit code).   
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the signal conversion for sampling AC signals into the desirable system for the enablement of Lee to provide a lamp that is able to transmit the control signal via antenna by the means of remote control coding circuit using a string of 32 bit binary code ([0046], Chi). 

Regarding claim 4, Lee (in view of Linnartz and Chi) discloses the lamp with the remote control signal processing circuit according to claim 3, wherein the signal decoding module is connected with a received signal conversion module (col. 4, ln. 32-40: The invention adopts a design of using the microcontroller 22 to control a constant rotary speed of the brushless DC motor 21, so that when the brushless DC motor 21 rotates, the Hall components 31 disposed adjacent to the brushless DC motor 21 detects the position status between the two and feeds back the signal to the microcontroller 22, and the microcontroller 22 uses such signal to compute the time difference between the two and convert the two into the rotary speed of the brushless DC motor 21); however, Lee in view of Linnartz does not disclose wherein the received signal conversion module is configured to identify the 32-bit binary instruction code and convert the 32-bit binary instruction code into 12 waveforms according to a given protocol.  
In analogous art, Chi teaches wherein the received signal conversion module is configured to identify the 32-bit binary instruction code and convert the 32-bit binary instruction code into 12 waveforms according to a given protocol ([0043], [0045], [0046]: remote control coding circuit, it transmits a string of 32 bit code; 32 bit binary code consisting of the above-said "0" and "1" is modulated, as decoded, by 38 kHz carrier frequency. The efficiency of the transmission (conversion) is increased so as to reduce power dissipation of the power supply. Then the code is modulated secondarily by IR light emitting diode (LED) to produce infrared light to transmit outwards).   
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the signal conversion for sampling AC signals into the desirable system for the enablement of Lee to provide a lamp that is able to transmit the control signal via antenna by the means of remote control coding circuit using the means of digital signal processing for the conversion of the modulated signals so to create the string of 32 bit binary code ([0046], Chi).

Regarding claim 5, Lee in view of Linnartz and Chi discloses the lamp with the remote control signal processing circuit according to claim 4, wherein the AC signal processing module is connected with an AC signal sampling module (col. 4, ln. 43-45: if the rotary speed is too slow, then an AC/DC high-frequency switching converter is used for increasing the AC voltage); and the AC signal sampling module is connected with a sampled signal processing module (col. 4, ln. 45-50: if the speed is too fast, then the AC voltage is lowered, so as to achieve the constant speed effect. In the meantime, the updated position information is obtained, and the sampling and feedback are conducted continuously between each microcontroller 22 and Hall component 31). 
Even though Lee does not disclose the following, Linnartz further teaches wherein the AC signal processing module is configured to perform phase-cutting processing on an AC signal according to the 12 waveforms and perform full-wave rectification to rectify the AC signal, the AC signal sampling module is configured to sample the rectified signal and convert the rectified signal into 12 DC waveform, the sampled signal processing module is configured to perform internal operations to generate color temperature instruction codes and luminous intensity instruction codes according to the 12 DC waveform ([0046]: the first power converter 130 is configured to drive the solid state light source 140 with drive voltage in response to the rectified input mains voltage from the rectification circuit 120. Generally, the first power converter 130 translates the rectified input mains voltage into an appropriate DC drive voltage V.sub.D applied to the solid state light source 140 to provide a constant drive I.sub.D current through the LEDs 141 to 143 into square waveforms, and two square waveforms is one duty cycle. For example, the RF controlled lighting unit 110, the first power converter 130 or the radio circuit 160, may include a dimmer phase cut angle detection circuit, to determine or measure values of the phase cut angle of the dimmer 105 based on the rectified voltage, first power converter 130 may receive a power control signal from the dimmer phase cut angle detection circuit, which may be a pulse width modulation (PWM) signal that alternates between high and low levels in accordance with a selected duty cycle. For example, the power control signal may have a high duty cycle (e.g., 100 percent) corresponding to a maximum on-time (high phase cut angle) of the dimmer 105, and a low duty cycle (e.g., 0 percent) corresponding to a minimum on-time (low phase cut angle) of the dimmer 105. When the dimmer 105 is set in between maximum and minimum phase cut angles, the duty cycle of the power control signal is set to specifically correspond to the detected phase cut angle. The first power converter 130 thus converts between the rectified voltage and the DC drive voltage based on at least the magnitude of the rectified voltage and the value of the power control signal received from the phase cut angle detection circuit. The first power converter 130 may also deliver power to the radio circuit 160, discussed below, when the dimmer 105 is at an operable dimmer setting (i.e., not at a very low dimmer setting or in the off-state) and/or the electronic is in the on-state (i.e., not in the off-state). 12 waveforms being 6 duty cycle is used to sample the rectified signal and convert the rectified signal into appropriate waveforms to be sent by 32 bit binary code in a signal chip processor). 

Regarding claim 6, Lee discloses the lamp with the remote control signal processing circuit according to claim 5, wherein the sampled signal processing module is connected with the lamp driving module (Fig. 5, col. 6, 2-12: turn on or off the lamp and produce a trigger voltage to electrically connect the control device and use the trigger angle to obtain a different output power, so as to achieve a linear light adjusting effect… the microcontroller control each driving device and motor and operate together with the feedback device to achieve stepless linear adjusting constant speed rotations). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA C KING whose telephone number is (571)270-3429.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alex Taningco can be reached on (571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA C KING/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        
11/6/2022